Citation Nr: 0204681	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-04 504A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
discoid lupus erythematosus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine as secondary to discoid lupus 
erythematosus.

3.  Entitlement to service connection for gout of both feet 
and hands as secondary to discoid lupus erythematosus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Houston, Texas 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for discoid lupus 
erythematosus; denied service connection for degenerative 
joint disease of the lumbar spine and gout of both feet and 
hands as secondary to discoid lupus erythematosus; and denied 
entitlement to a total disability rating based on individual 
unemployability.


FINDING OF FACT

On May 9, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of all issues of his appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  

The appellant's substantive appeal is dated May 22, 2001 and 
was received at the RO on May 25, 2001.  On May 9, 2002, the 
Board received a statement signed by the appellant, stating: 
"I withdraw all issues on appeal dated 5/22/01."  

The appellant has withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



